Argued December 9, 1924.
This appeal is by architects suing for services at 4% of a contractor's bid of some $31,000 for the erection of a house according to plans said to have been ordered of them. Defendant averred in substance that he was not to pay unless the house could be built for $24,000, including all architects' charges. Jury trial was waived. Each side presented evidence to support its contentions. Defendant declined to accept the plans and the bid, and abandoned the idea of building because the cost of the house would exceed $24,000. Plaintiffs admitted they could not get a bid as low as $24,000. The court found the obligation to be as stated by defendant and not as stated by plaintiffs, and entered judgment accordingly, and the only complaint now is that the court so found. The record contains ample evidence to support the finding; it has the effect of the verdict of a jury, and we may not disturb it.
Judgment affirmed. *Page 238